DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9, 11-18 in the reply filed on 3/10/2021 is acknowledged. Claims 19-23 are cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9, 11-12 are rejected under 35 U.S.C. 102(a1) as being anticipated by Geckler et al (US PG Pub No. 2017/0218863).
Regarding claims 1 and 11, Geckler teaches Cummins discloses a system comprising: an internal combustion engine (engine 1 O; figure 1; paragraph [0028]) including a plurality of cylinders (cylinders 42, 44, 46, 48), the plurality of cylinders including at least one dedicated exhaust gas recirculation cylinder (cylinders 42, 44 are dedicated exhaust gas recirculation cylinders; paragraphs [0007), [0033]) configured to provide EGR to the engine via an EGR loop (which supply exhaust gases through EGR valve 60 and EGR cooler 62, where they are cooled before flowing back into intake manifold 30 and D-EGR cylinders 42, 44; figure 1; paragraph [0033)) and at least one non-dedicated cylinder (cylinders 46, 48 are ND-EGR cylinders, i.e. non-dedicated EGR cylinders; paragraph [0033)); 
a fueling system (fuel injectors 70, 72, 74, 76, collectively) including a plurality of injectors structured to inject fuel into respective ones of the plurality of cylinders (fuel is delivered by fuel injectors 70, 72, 74, 76 to combustion cylinders 42, 44, 46, 48; paragraph [0028)); 
an ignition system (ignition aid plugs 80, 82, 84, 86, collectively) including a plurality of spark plugs structured to ignite charge mixture in respective ones of the plurality of cylinders (plugs 80, 82, 84, 86 provide ignition energy to aid in ignition of fuel mixed with air (charge mixture, collectively) in cylinders 42, 44, 46, 48; paragraph [0028)); and 
an electronic control system (ECM 110) operatively coupled with the fueling system (transmits control signals to operate fuel injectors 70, 72, 7 4, 76; paragraph [0029]), and the ignition system (and sends control parameters to ignition control unit 130 to deliver energy to plugs 80, 82, 84, 86; paragraph [0029]), and the electronic control system being configured to: 
evaluate engine operating parameters including an engine load and an engine speed (ECM 11 O determine operating condition of engine which include engine load and engine speed; paragraphs [0025), [0029]), and 
in response to variation in the engine operating parameters, control operation of the fueling system (and based on operating conditions transmit control signals to operate fuel injectors 70, 72, 74, 76; paragraph [0029)) to vary combustion in the at least one dedicated cylinder (to increase temperature of O-EGR cylinders 42, 44, i.e. vary combustion; paragraphs [0026), [0029]) among a plurality of fueling values ranging from rich of stoichiometric to zero fueling (D-EGR cylinders 42, 44, may run rich which corresponds to AFR less than stoichiometric, may run stoichiometric, or may run lean which corresponds to AFR greater than stoichiometric, which are values that are among fueling values ranging between rich of stoichiometric to zero fueling; paragrnphs [0038), [0044), [0055]).
As per claims 2 and 12, Cummins discloses the system of claim 1, and further discloses wherein the plurality of fueling values (fueling values including rich, stoichiometric, and lean; paragraph [0055)) include a first set of the plurality of fueling values ranging from rich of stoichiometric to stoichiometric (include rich values, which refers to AFR below stoichiometric, i.e. fueling which is rich of stoichiometric, and stoichiometric values , i.e. are included among values from first set from rich of stoichiometric to stoichiometric; paragraphs [0038), [0055)) and a second set of the plurality of fueling values ranging from stoichiometric to zero fueling (and values which are stoichiometric as well as lean values, which refers to AFR that is larger than stoichiometric AFR for gasoline, i.e. are among values from second set of values ranging between stoichiometric AFR to zero fueling; paragraphs [0044), [0055)).
As per claim 9, Cummins discloses the system of claim 1, and further discloses wherein at least one of (a) the electronic control system is operatively coupled with a throttle structured to control gas flow to the plurality of cylinders (ECM 110 transmits throttle control signals 102 to control air input throttle 14 to control volume and pressure of gases entering combustion cylinders 42, 44, 46, 48 of combustion engine 10; paragraph [0034]), and (b) the engine is one of a four-cylinder engine with a single dedicated EGR cylinder and a six-cylinder engine with two dedicated EGR cylinders.

Allowable Subject Matter
Claims 2-8, 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE C JIN/Primary Examiner, Art Unit 3747